Citation Nr: 0013957	
Decision Date: 05/25/00    Archive Date: 06/05/00

DOCKET NO.  93-03 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased (compensable) rating for a 
service connected anxiety disorder.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from July 1952 
to July 1956 and from September 1956 to July 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1991 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  That rating decision denied an 
increased (compensable) rating for the veteran's service 
connected anxiety disorder.  

The case was previously before the Board in on several 
occasions.  The case was previously remanded in May 1993, 
December 1994, and January 1998.  The Board now proceeds with 
its review of the appeal.  


FINDINGS OF FACT

1.  The veteran failed to report to a scheduled for a VA 
psychiatric examination in May 1999.

2.  In July 1999 the RO contacted the veteran by letter at 
his last known address to see if the veteran was willing to 
report for a VA examination.  

3.  The veteran has not responded to the July 1999 letter 
from the RO and the veteran's representative does not have 
another address for the veteran.  

4.  Whether the veteran meets the criteria for an increased 
rating for his service connected anxiety disorder depends on 
the current degree of severity of his disability.  The 
evidence of record does not resolve this issue.



CONCLUSION OF LAW

The veteran's claim for a compensable evaluation for service 
connected anxiety disorder must be denied. 38 U.S.C.A. § 
5107(a) (West 1991); 38 C.F.R. § 3.655(a) & (b) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the applicable criteria, when entitlement or continued 
entitlement to a benefit, such as a claim for an increased 
evaluation, cannot be established or confirmed without a 
current VA examination or re-examination and a claimant, 
without good cause, fails to report for such an examination, 
or re-examination, the claim shall be denied.  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant, or the death of an immediate 
family member. 38 C.F.R. § 3.655(a) & (b) (1999).

In the present case, the veteran has requested that an 
increased (compensable) rating be assigned to his service 
connected anxiety disorder.  He asserts that his anxiety 
disorder is more severe than currently rated and that it 
renders him unemployable.  

The record indicates that the RO has obtained a variety of VA 
treatment records.  Several VA psychiatric examinations of 
the veteran have been conducted.  However, the examinations 
of record are inadequate.  Review of these examination 
reports reveals that the complete claims file was not 
reviewed and that the veteran's medical history, as 
documented by his medical treatment records, was not 
adequately reviewed prior to the diagnosis being rendered.  
To remedy this the Board remanded the case in January 1998 
for another examination of the veteran.  The veteran was 
scheduled for a VA psychiatric examination in May 1999 but he 
failed to report.  In July 1999 the RO contacted the veteran 
by letter at his last known address to see if the veteran was 
willing to report for a VA examination.  The veteran did not 
respond to this letter.  The RO also attempted to contact the 
veteran through his representative, but the representative 
did not have another address for the veteran.  

In Hyson v. Brown, the United States Court of Veterans 
Appeals stated that, "[i]n the normal course of events, it 
is the burden of the veteran to keep the VA apprised of his 
whereabouts.  If he does not do so, there is no burden on the 
part of the VA to turn up heaven and earth to find him."  
Hyson v. Brown, 5 Vet. App. 262, 265 (1994).

In reaching this determination, the Board notes that the RO 
fulfilled its statutory duty to assist the veteran in 
developing facts pertinent to the claim by attempting to 
obtain relevant medical evidence necessary for an equitable 
disposition of the veteran's appeal.  38 U.S.C.A. § 5107(a) 
(West 1991).  The Board is able to find as fact that the RO 
notified the veteran and his representative of the 
opportunity to report for another examination in the July 
1999 letter.  The veteran has not responded and indicated a 
willingness to report for the needed examination.  

The veteran's representative in this case is an accredited 
service organization which employs representatives to assist 
veterans with their claims to the VA regionally and on appeal 
to the Board in Washington, DC, and the representative has 
executed a power of attorney form which authorizes it to 
"present" a claim for all VA benefits to which the veteran 
may be entitled.  See VA Form 21-22, Appointment of Veterans 
Service Organization as Claimant's Representative (provides
for the appointment of a service organization to "present" 
a benefit claim before VA and to receive any information from 
VA in connection therewith).  A duty to "present" a claim 
includes such duties as notifying the RO of a claimant's 
change of address, assuring that a claimant is aware of a 
request for information from the RO or of a scheduled 
examination, seeing that a response is made to RO requests in 
a timely fashion, and informing the RO on behalf of the 
claimant of extenuating circumstances which may make it 
impossible to respond to RO requests or to report for 
scheduled VA examinations.  See Memorandum No. 01-91-17, 
Office of the Chairman, Board of Veterans' Appeals (May 28, 
1991) (A representative acts as the agent of the appellant, 
standing in his or her place.  Dealings with a represented
appellant should normally be conducted through the 
representative.).  In the present case the veteran's 
representative is also unaware of any other address for the 
veteran.  

The Board observes, however, that a claim is not considered 
abandoned until one year elapses following a request for 
evidence or an order to report for an examination.  38 C.F.R. 
3.158 (1999).  Fortunately in this case, the veteran still 
has a few months to request that the RO reschedule a VA 
examination to which he intends to report.  After the 
expiration of one year, further action will not be taken 
unless a new claim is received, and, should entitlement to 
the benefits sought be established, the effective date of the 
payment would not be earlier than the date of filing of the 
new claim.  38 C.F.R. 3.158(a) (1999).

After a careful review of the record, it is found that an 
increased evaluation for the an anxiety disorder has not been 
shown to be warranted.  Initially, it is noted that an 
additional examination was absolutely necessary in this case 
in order to determine the current nature and degree of 
severity of the veteran's disability and especially for the 
examining psychiatrists to review the veteran's medical 
history.  This information is needed in order to determine 
entitlement to the benefit sought on appeal.  Unfortunately, 
the veteran, when asked by the RO, did not express any 
willingness to cooperate in the conduct of this examination.  
Therefore, it is concluded that the RO has made every effort 
to obtain the requested information; their inability to 
obtain this information was solely due to the refusal of the 
veteran to cooperate.  Under these circumstances, 38 C.F.R. § 
3.655(b) directs that the claim for an increased evaluation 
will be denied.  In conclusion, it is found that the 
preponderance of the evidence is against the veteran's claim 
for an increased rating.




	(CONTINUED ON NEXT PAGE)



ORDER

An increased rating for the service-connected anxiety 
disorder is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

